DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendments filed on 12/02/2021 are entered.  The amendments change the scopes of the previously presented claims.  New grounds of rejections are applied to the amended claims as necessitated by the claim amendments and the current Office Action is made FINAL.
	Claims 2-3, 6-7, 9-10, 13-14, 16-17 and 20, previously withdrawn from consideration, have been incorporated into previously elected Group II.  The request for rejoinder of previously withdrawn claims 2-3, 6-7, 9-10, 13-14, 16-17 and 20 are accepted and the claims are now considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 15 recites the limitation "the processor" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 	Claims 16-17 and 20 are also rejected for the same reasoning as they depend on claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 8, 13, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujitsu ("Discussions on HARQ for grant-free transmission," 3GPP TSG RAN WG1 NR Ad-Hoc#2, Qingdao, P.R. China, R1-1710239, XP051299459, pp. 
Fujitsu discloses the following features.
Regarding claim 1, Fujitsu discloses a communication method, comprising:
	 sending (Fig.1, l.26, In grant-free transmission, the BS needs to blindly detect which UEs are performing transmission. ll.36-38, Collisions are inevitable for grant-free transmission when physical resources are shared among UEs. Since collisions are likely to result in reception errors, they should be avoided or reduced with best effort. As exemplified in Figure 1, even if the initial transmissions collide, the retransmission/repetition collisions in frequency and/or time domain can be avoided.), by the terminal device (Fig.1, UE 1, UE 2), data (Fig.1, data in UE1 Init Tx, data in UE2 Init Tx) to a network device (Fig.1, l.26, BS) on a contention-based resource (Fig.1, ll.36-38, physical resources shared among UEs) the terminal (Fig.1, UE 1, UE 2) shares with other terminals (Fig.1, ll.36-38, physical resources are shared among UEs) without a scheduling request (Fig.1, grant-free), wherein the data (Fig.1, data in UE1 Init Tx, data in UE2 Init Tx) is transmitted via a hybrid automatic repeat request (HARQ) process (Fig.1, Illustration of HARQ retransmissions/repetitions, ll.62-63, To support multiple HARQ processes in grant-free transmission, the UE needs to identify which TB is being scheduled for retransmission or acknowledged when receiving a UL grant);
	 receiving (Fig.2, UL grant, ll.62-63, To support multiple HARQ processes in grant-free transmission, the UE needs to identify which TB is being scheduled for retransmission or acknowledged when receiving a UL grant), by the terminal device (ll.62-63, UE), downlink control information (DCI) (ll.62-63, UL grant) from the network device (ll.62-63, Note that UL grant is a species of DCI received by UE from BS), wherein the DCI (Figs.2-3, ll.62-63, UL grant) comprises (Figure 2. Illustration of resource index indication for the TB corresponding to the HARQ ACK carried by an UL grant (w/o repetition), Figure 3. Illustration of resource index indication for the TB corresponding to the HARQ ACK carried by an UL grant (w/ repetition), l.73, If UL grants are used to indicate ACK/NACK, new mechanisms are needed to associate a UL grant with its targeted TB.) HARQ feedback information (Figs.2-3, l.73, ACK, NACK), the HARQ feedback information (Figs.2-3, l.73, ACK, NACK) is generated in response to a decoding result of the data (ll.28-30, However, detection failure is still quite possible, i.e., the BS completely fails to detect a transmission. In this case, the BS will not feedback any ACK/NACK at least for the UE initial transmission. ll.91-93, The BS can blindly detect the existence of the DM-RS sequence and/or the modulated symbol. Then both UE activity and HARQ process number can be identified by the BS. In the UL grant, the BS will notify the UE the HARQ process number.), the DCI (Figs.2-3, ll.62-63, UL grant) further comprises indication information (ll.97-100, HARQ process number) that indicates (ll.97-100, - Alt. 1: HARQ process number is signaled by the UL grant, where each HARQ process number is associated with a PUSCH time/frequency resource. - Alt. 2: HARQ process number is signaled by the UL grant, and different HARQ processes are associated with different PUSCH DM-RS signatures.) the HARQ (ll.62-63, 97-100, one of multiple HARQ processes in grant-free transmission with HARQ process number signaled by the UL grant); and
	 processing (ll.62-65, To support multiple HARQ processes in grant-free transmission, the UE needs to identify which TB is being scheduled for retransmission or acknowledged when receiving a UL grant [2] [3]. Here the UL grant is used to schedule a retransmission for a certain TB (indicating NACK), or used to acknowledge a correctly received TB (indicating ACK) and/or schedule a new TB transmission. l.73, If UL grants are used to indicate ACK/NACK, new mechanisms are needed to associate a UL grant with its targeted TB. ll.95-100, Proposal 3: To identify which TB is associated with a particular UL grant indicating ACK/NACK, the following alternatives can be considered - Alt. 1: HARQ process number is signaled by the UL grant, where each HARQ process number is associated with a PUSCH time/frequency resource. - Alt. 2: HARQ process number is signaled by the UL grant, and different HARQ processes are associated with different PUSCH DM-RS signatures.), by the terminal device (ll.62-65, UE), data (ll.62-65, retransmission) of the HARQ process (ll.62-63, 97-100, one of multiple HARQ processes in grant-free transmission with HARQ process number signaled by the UL grant) based on the HARQ feedback information (Figs.2-3, ll.62-65, l.73, ll.95-100, ACK, NACK). 
Regarding claims 6, wherein the scheduling-free resource is used to transmit only the data of the HARQ process, and the indication information indicates the scheduling-free resource; wherein the method further comprises: determining, by the terminal device based on the scheduling-free resource indicated by the indication Proposal 3: To identify which TB is associated with a particular UL grant indicating ACK/NACK, the following alternatives can be considered - Alt. 1: HARQ process number is signaled by the UL grant, where each HARQ process number is associated with a PUSCH time/frequency resource”, wherein the UL grant indicates the HARQ process number and the HARQ feedback in the form of the ACK/NACK).
	Regarding claim 8, an apparatus comprising: a memory having processor executable instructions stored thereon; and one or more processors coupled to the memory, wherein the processor-executable instructions (see “UE” recited in Fig. 1 and line 26, which must include the processor/memory setup), when executed, cause the one or more processors to:
send (Fig.1, l.26, In grant-free transmission, the BS needs to blindly detect which UEs are performing transmission. ll.36-38, Collisions are inevitable for grant-free transmission when physical resources are shared among UEs. Since collisions are likely to result in reception errors, they should be avoided or reduced with best effort. As exemplified in Figure 1, even if the initial transmissions collide, the retransmission/repetition collisions in frequency and/or time domain can be avoided.), by the terminal device (Fig.1, UE 1, UE 2), data (Fig.1, data in UE1 Init Tx, data in UE2 Init Tx) to a network device (Fig.1, l.26, BS) on a contention-based resource (Fig.1, ll.36-38, physical resources shared among UEs) the terminal (Fig.1, UE 1, UE 2) shares with other terminals (Fig.1, ll.36-38, physical resources are shared among UEs) without a scheduling request (Fig.1, grant-free), wherein the data (Fig.1, data in UE1 Init Tx, data in UE2 Init Tx) is transmitted via a hybrid automatic repeat request (HARQ) process (Fig.1, Illustration of HARQ retransmissions/repetitions, ll.62-63, To support multiple HARQ processes in grant-free transmission, the UE needs to identify which TB is being scheduled for retransmission or acknowledged when receiving a UL grant);
	 receive (Fig.2, UL grant, ll.62-63, To support multiple HARQ processes in grant-free transmission, the UE needs to identify which TB is being scheduled for retransmission or acknowledged when receiving a UL grant), by the terminal device (ll.62-63, UE), downlink control information (DCI) (ll.62-63, UL grant) from the network device (ll.62-63, Note that UL grant is a species of DCI received by UE from BS), wherein the DCI (Figs.2-3, ll.62-63, UL grant) comprises (Figure 2. Illustration of resource index indication for the TB corresponding to the HARQ ACK carried by an UL grant (w/o repetition), Figure 3. Illustration of resource index indication for the TB corresponding to the HARQ ACK carried by an UL grant (w/ repetition), l.73, If UL grants are used to indicate ACK/NACK, new mechanisms are needed to associate a UL grant with its targeted TB.) HARQ feedback information (Figs.2-3, l.73, ACK, NACK), the HARQ feedback information (Figs.2-3, l.73, ACK, NACK) is generated in response to a decoding result of the data (ll.28-30, However, detection failure is still quite possible, i.e., the BS completely fails to detect a transmission. In this case, the BS will not feedback any ACK/NACK at least for the UE initial transmission. ll.91-93, The BS can blindly detect the existence of the DM-RS sequence and/or the modulated symbol. Then both UE activity and HARQ process number can be identified by the BS. In the UL grant, the BS will notify the UE the HARQ process number.), the DCI (Figs.2-3, ll.62-63, UL grant) further comprises indication information (ll.97-100, HARQ process number) that indicates (ll.97-100, - Alt. 1: HARQ process number is signaled by the UL grant, where each HARQ process number is associated with a PUSCH time/frequency resource. - Alt. 2: HARQ process number is signaled by the UL grant, and different HARQ processes are associated with different PUSCH DM-RS signatures.) the HARQ process (ll.62-63, 97-100, one of multiple HARQ processes in grant-free transmission with HARQ process number signaled by the UL grant); and
	 process (ll.62-65, To support multiple HARQ processes in grant-free transmission, the UE needs to identify which TB is being scheduled for retransmission or acknowledged when receiving a UL grant [2] [3]. Here the UL grant is used to schedule a retransmission for a certain TB (indicating NACK), or used to acknowledge a correctly received TB (indicating ACK) and/or schedule a new TB transmission. l.73, If UL grants are used to indicate ACK/NACK, new mechanisms are needed to associate a UL grant with its targeted TB. ll.95-100, Proposal 3: To identify which TB is associated with a particular UL grant indicating ACK/NACK, the following alternatives can be considered - Alt. 1: HARQ process number is signaled by the UL grant, where each HARQ process number is associated with a PUSCH time/frequency resource. - Alt. 2: HARQ process number is signaled by the UL grant, and different HARQ processes are associated with different PUSCH DM-RS signatures.), by the terminal device (ll.62-65, UE), data (ll.62-65, retransmission) of the HARQ process (ll.62-63, 97-100, one of multiple HARQ processes in grant-free transmission with HARQ process number signaled by the UL grant) based on the HARQ feedback information (Figs.2-3, ll.62-65, l.73, ll.95-100, ACK, NACK). 
Regarding claims 13, wherein the scheduling-free resource is used to transmit only the data of the HARQ process, and the indication information indicates the scheduling-free resource; wherein the method further comprises: determining, by the terminal device based on the scheduling-free resource indicated by the indication information, that the HARQ process is a HARQ process associated with the HARQ feedback information (see ll. 95-100, “Proposal 3: To identify which TB is associated with a particular UL grant indicating ACK/NACK, the following alternatives can be considered - Alt. 1: HARQ process number is signaled by the UL grant, where each HARQ process number is associated with a PUSCH time/frequency resource”, wherein the UL grant indicates the HARQ process number and the HARQ feedback in the form of the ACK/NACK).
	Regarding claim 15, a non-transitory computer-readable medium storing program for executing by an apparatus  (see “UE” recited in Fig. 1 and line 26, which must include the processor/memory setup including the use of non-transitory computer-readable medium), wherein the program when executed, cause the processor to implement operations including:
sending (Fig.1, l.26, In grant-free transmission, the BS needs to blindly detect which UEs are performing transmission. ll.36-38, Collisions are inevitable for grant-free transmission when physical resources are shared among UEs. Since collisions are likely to result in reception errors, they should be avoided or reduced with best effort. As exemplified in Figure 1, even if the initial transmissions collide, the retransmission/repetition collisions in frequency and/or time domain can be avoided.), by the terminal device (Fig.1, UE 1, UE 2), data (Fig.1, data in UE1 Init Tx, data in UE2 Init Tx) to a network device (Fig.1, l.26, BS) on a contention-based resource (Fig.1, ll.36-38, physical resources shared among UEs) the terminal (Fig.1, UE 1, UE 2) shares with other terminals (Fig.1, ll.36-38, physical resources are shared among UEs) without a scheduling request (Fig.1, grant-free), wherein the data (Fig.1, data in UE1 Init Tx, data in UE2 Init Tx) is transmitted via a hybrid automatic repeat request (HARQ) process (Fig.1, Illustration of HARQ retransmissions/repetitions, ll.62-63, To support multiple HARQ processes in grant-free transmission, the UE needs to identify which TB is being scheduled for retransmission or acknowledged when receiving a UL grant);
	 receiving (Fig.2, UL grant, ll.62-63, To support multiple HARQ processes in grant-free transmission, the UE needs to identify which TB is being scheduled for retransmission or acknowledged when receiving a UL grant), by the terminal device (ll.62-63, UE), downlink control information (DCI) (ll.62-63, UL grant) from the network device (ll.62-63, Note that UL grant is a species of DCI received by UE from BS), wherein the DCI (Figs.2-3, ll.62-63, UL grant) comprises (Figure 2. Illustration of resource index indication for the TB corresponding to the HARQ ACK carried by an UL grant (w/o repetition), Figure 3. Illustration of resource index indication for the TB corresponding to the HARQ ACK carried by an UL grant (w/ repetition), l.73, If UL grants are used to indicate ACK/NACK, new mechanisms are needed to associate a UL grant with its targeted TB.) HARQ feedback information (Figs.2-3, l.73, ACK, NACK), the HARQ feedback information (Figs.2-3, l.73, ACK, NACK) is (ll.28-30, However, detection failure is still quite possible, i.e., the BS completely fails to detect a transmission. In this case, the BS will not feedback any ACK/NACK at least for the UE initial transmission. ll.91-93, The BS can blindly detect the existence of the DM-RS sequence and/or the modulated symbol. Then both UE activity and HARQ process number can be identified by the BS. In the UL grant, the BS will notify the UE the HARQ process number.), the DCI (Figs.2-3, ll.62-63, UL grant) further comprises indication information (ll.97-100, HARQ process number) that indicates (ll.97-100, - Alt. 1: HARQ process number is signaled by the UL grant, where each HARQ process number is associated with a PUSCH time/frequency resource. - Alt. 2: HARQ process number is signaled by the UL grant, and different HARQ processes are associated with different PUSCH DM-RS signatures.) the HARQ process (ll.62-63, 97-100, one of multiple HARQ processes in grant-free transmission with HARQ process number signaled by the UL grant); and
	 processing (ll.62-65, To support multiple HARQ processes in grant-free transmission, the UE needs to identify which TB is being scheduled for retransmission or acknowledged when receiving a UL grant [2] [3]. Here the UL grant is used to schedule a retransmission for a certain TB (indicating NACK), or used to acknowledge a correctly received TB (indicating ACK) and/or schedule a new TB transmission. l.73, If UL grants are used to indicate ACK/NACK, new mechanisms are needed to associate a UL grant with its targeted TB. ll.95-100, Proposal 3: To identify which TB is associated with a particular UL grant indicating ACK/NACK, the following alternatives can be considered - Alt. 1: HARQ process number is signaled by the UL grant, where each HARQ process number is associated with a PUSCH time/frequency resource. - Alt. 2: HARQ process number is signaled by the UL grant, and different HARQ processes are associated with different PUSCH DM-RS signatures.), by the terminal device (ll.62-65, UE), data (ll.62-65, retransmission) of the HARQ process (ll.62-63, 97-100, one of multiple HARQ processes in grant-free transmission with HARQ process number signaled by the UL grant) based on the HARQ feedback information (Figs.2-3, ll.62-65, l.73, ll.95-100, ACK, NACK). 
Regarding claims 20, wherein the scheduling-free resource is used to transmit only the data of the HARQ process, and the indication information indicates the scheduling-free resource; wherein the method further comprises: determining, by the terminal device based on the scheduling-free resource indicated by the indication information, that the HARQ process is a HARQ process associated with the HARQ feedback information (see ll. 95-100, “Proposal 3: To identify which TB is associated with a particular UL grant indicating ACK/NACK, the following alternatives can be considered - Alt. 1: HARQ process number is signaled by the UL grant, where each HARQ process number is associated with a PUSCH time/frequency resource”, wherein the UL grant indicates the HARQ process number and the HARQ feedback in the form of the ACK/NACK).
	Fujitsu does not disclose the following features: regarding claims 1, 8 and 15, reserving, by a terminal device, after a secondary serving cell of the terminal device is deactivated, a scheduling-free resource, wherein the scheduling free resource is a contention-based resource for which the terminal device can transmit data transmission 
	Heo discloses the following features.
Regarding claims 1, 8 and 15, reserving, by a terminal device, after a secondary serving cell of the terminal device is deactivated, a scheduling-free resource, wherein the scheduling free resource is a contention-based resource for which the terminal device can transmit data transmission without a need to send a scheduling request, and wherein the scheduling-free resource belongs to the secondary serving cell (see “In contention based random access (as described with respect to FIG. 3), as well as in contention-free random access (as described with respect to FIG. 4), the UE can send the preamble to the SeNB before the SCell is activated by the MAC CE. The UE can send the preamble before SCell activation if the SCell activation is managed by the SeNB (i.e., the SCell activation is not managed by the MeNB) and the SeNB sends the MAC CE for the SCell's activation” recited in paragraph [0037] or see “the UE can trigger contention based random access on the SCell when there is uplink data in the logical channel associated with the SeNB while the SCell is deactivated” recited in paragraph [0056]);
	sending, by the terminal device, after the secondary serving cell is activated, data to a network device on the scheduling-free resource (see Fig. 3 and paragraph [0037], which recites “the UE can send the preamble to the SeNB before the SCell is activated by the MAC CE. The UE can send the preamble before SCell activation if the SCell activation is managed by the SeNB (i.e., the SCell activation is not managed by the 
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Fujitsu using features, as taught by Heo, in order to allow contention based random access on the SCell while the SCell is deactivated (see paragraph [0056] of Heo).
	

Claims 2-3, 9-10 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujitsu and Heo as applied to claims 1, 8 and 15 above, and further in view of Zhang (US 2020/0245395).
	Fujitsu and Heo disclose the features as shown above.
	Fujitsu does not disclose the following features: regarding claims 2, 9 and 16, starting, by the terminal device, an UL RTT timer once after initial transmission of the data; and stopping a monitoring, by the terminal device during running of the UL RTT timer, of a PDCCH; regarding claims 3, 10 and 17, starting, by the terminal device, a UL 
	Zhang discloses the following features.
	Regarding claims 2, 9 and 16, starting, by the terminal device, an UL RTT timer once after initial transmission of the data; and stopping a monitoring, by the terminal device during running of the UL RTT timer, of a PDCCH (see “after a UL data transmission using a UL HARQ process, a UL HARQ RTT timer is started for the UL HARQ process. In some cases, the UE need not monitor the DCI for the UL HARQ process, which means that the UE can sleep while the UL HARQ RTT timer runs if there is no other activity for the UE” recited in paragraph [0003]).
	Regarding claims 3, 10 and 17, starting, by the terminal device, a UL retransmission timer in response to expiration of the UL RTT timer; and monitoring, by the terminal device, the PDCCH during running of the UL retransmission timer (see “When the UL HARQ RTT timer expires, the UE may start a drx-ULRetransmissionTimer for the UL HARQ process. When this timer is running, the UE monitors the PDCCH for retransmissions” recited in paragraph [0003]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Fujitsu and Heo using features, as taught by Zhang, in order to implement DRX for the UE allowing the UE to conserve power (see paragraph [0003] of Zhang).

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  no reasonable combination of prior art references is found to disclose all of the claimed features, as a whole, as required in claim 7, which recites: 
“The communication method according to claim , wherein the DCI is scrambled by a RNTI, the RNTI indicates that the DCI comprises feedback information data sent by using the scheduling-free resource, and the indication information is carried in a HARQ process identity field; and
	the communication method further comprises: determining, by the terminal device based on the indication information, that the HARQ process is a HARQ process associated with the HARQ feedback information.”	Claim 14 contains similar claimed features as claim 7 and is therefore indicated to contain allowable subject matter for the same reason as claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JUTAI KAO/Primary Examiner, Art Unit 2473